Citation Nr: 1121736	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for spine disability, to include as secondary to service connected varicose veins of left lower extremity.

2.  Entitlement to service connection for a spine disability, to include as secondary to service connected varicose veins of left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for varicose veins of left lower extremity.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, including service in the Republic of Vietnam from March 1966 to April 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Board remanded this case in order to afford the Veteran a hearing.   The Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on January 16, 2009.  However, he failed to report to the hearing.  In a letter later that month, the RO instructed the Veteran to contact that office no later than February 18, 2009, to reschedule.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).

In October 2009, the Board remanded this case for issuance of notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the Veteran's communications with VA have often focused on his claimed injuries, not disabilities associated with those injuries.  By contrast, the threshold consideration for disability benefits is a diagnosed disability or symptoms of such.  Insofar as the Veteran may have disabilities associated with these injuries that have not been considered thus far, he is instructed to file claims for those disabilities.


FINDINGS OF FACT

1.  In a November 1988 decision, the Board, in pertinent part, denied service connection for degenerative joint disease.  The evidence added to the claims file since that decision raises a reasonable possibility of substantiating the claim.

2.  The competent and credible evidence does not show that the Veteran's spine disability is related to his military service or to a service-connected disability.

3.  The Veteran's varicose veins of the lower left extremity are characterized by intermittent edema.


CONCLUSIONS OF LAW

1.  The November 1988 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1100 (2010).

2.  As new and material evidence has been submitted, the claim of entitlement to service connection for a spine condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A spinal disability was not incurred in or aggravated by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for a rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.655, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In a claim for increase, such as the Veteran's varicose vein claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, substantially compliant notice was later issued in an October 2009 communication, and the claim was thereafter readjudicated in March 2011.  This later notice offered only a general explanation of the requirements for reopening a previously denied claim under Kent.  However, as the claim is reopened below, the issue is moot.  Thus, the Board finds that VA has substantially complied with the October 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence - Spine Disability

The Veteran's claim for service connection for degenerative joint disease was previously denied in a November 1988 Board decision on the basis that there was no evidence of this disability in service or within one year following the Veteran's separation.  The Veteran did not request reconsideration of that Board decision, thus it became final as of the date stamped on its face, November 28, 1987.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Since that decision, the Veteran has submitted his lay evidence relating his spine disability to exposure to cleaning chemicals while in service.  As such, the Veteran has provided evidence of a previously not addressed in-service injury, to wit exposure to carbon tetrachloride (CTC), that may be related to his current disability.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of entitlement to service connection for a spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Spine Claim

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  In this case, the Veteran has advanced three theories of entitlement: direct service connection due to exposure to herbicides in service, direct service connection due to exposure to cleaning products containing carbon tetrachloride during service, and secondary service connection due to a leg injury sustained during treatment at a VA facility for his varicose veins.  The Board will address these theories, along with others raised by the record, below.

The evidence of record, both VA and private, diagnose the Veteran with various spine disabilities including chronic back pain, herniated discs, lumbosacral disc disease, lumbar spinal stenosis, radiculopathy, and degenerative arthritis. 
As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran underwent a VA medical examination in January 1968, several months after his separation, which was negative for musculoskeletal abnormalities.  There is no other medical evidence of record during the relevant presumptive period.  Based on his own statements, as the underlying record is not associated with the claim file, the Veteran was first diagnosed with arthritis of the lower spine in 1981, more than a decade after service.  Additionally, the Board notes that none of the Veteran's diagnosed conditions are listed as conditions for which service connection may be presumed under 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection on a presumptive basis is not warranted here.

Even though the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for his spine disability with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994)

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As noted above, the Veteran has been diagnosed with multiple spine disabilities.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, service treatment records are silent as to complaints or findings of a back disorder, and the Veteran's September 1967 separation physical examination report noted clinical evaluation of the spine to be normal.  Hence, a back disorder was not present in service.  Furthermore, the Veteran has not reported a specific in-service injury to his back.  Instead he has consistently attributed his back disability to a leg injury suffered during treatment for his service connected varicose veins.  The Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore he is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Likewise, the Veteran has stated that he was exposed to toxic cleaning chemicals, specifically carbon tetrachloride (CTC), during his service.  The Veteran states that spray bottles containing CTC were regularly used to clean equipment.  The Veteran's military occupational specialty (MOS) was missile control system technician.  As such, he regularly would be around missile control equipment.  The Veteran is competent to provide testimony regarding the chemicals used to clean this equipment and the Board finds no reason to question his credibility on this matter.  Therefore the in-service occurrence requirement of a service connection claim has been met with regard to exposure to herbicides and cleaning chemicals.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The record does not contain a medical nexus opinion linking exposure to either herbicides and cleaning chemicals to a currently diagnosed spine disability.  In March 2009, the Veteran was scheduled to undergo a VA medical examination in conjunction with this claim.  However, he failed to report for that examination without good cause and so this claim will be considered on the basis of evidence of record.  See 38 C.F.R. § 3.655.  There is no medical nexus opinion of record linking the Veteran's current spine disability to exposure to herbicides in service.  Likewise there is no medical nexus opinion of record regarding the Veteran's allegation that exposure to carbon tetrachloride resulted in damage to his central nervous system, thereby causing a spine disability.  The Veteran has provided literature regarding the affects of CTC.  However, the symptoms described include feelings of intoxication, headaches, dizziness, sleepiness, nausea, and vomiting; these are not symptoms associated with the Veteran's diagnosed spine disabilities.  Thus, as the record does not contain evidence of a causal connection between the Veteran's current spine disability and his military service, direct service connection is not warranted.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, however, the record does not suggest an in-service onset of symptoms and continuity of symptomatology has not been alleged.  Moreover, as explained above, these symptoms were not present within the one-year presumptive period.  Thus continuity of symptomatology is not established.

Alternately, the Veteran has claimed entitlement to service connection for a spine disability secondary to his service connected varicose veins of left lower extremity.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As explained above, the Veteran has a currently diagnosed back disability.  Furthermore, the Board notes that the Veteran is service connected for varicose veins of left lower extremity.  To the extent that the Veteran has claimed that his back disability is secondary to a leg injury sustained during treatment for his varicose veins, specifically the incident involving an overly constrictive Ace bandage, the Board notes that the Veteran was unsuccessful in his claim for additional leg disability under 38 U.S.C. § 1151 and, therefore, this cannot form the basis for a secondary service connection claim.  The remaining question is whether there is a causal connection between his service connected varicose veins of left lower extremity and his currently diagnosed back disability.  To this end, the Veteran underwent a VA medical examination in July 2005.  That examiner opined that it was unlikely that the Veteran's back condition was secondary to his service connected varicose veins of left lower extremity.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for back disability, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  

Increased Rating - Varicose Veins

In April 2968, the RO granted service connection for varicose veins of left lower extremity, evaluated as noncompensably disabling, effective October 1, 1967.  In December 1977, this evaluation was increased to 10 percent, effective January 1, 1978, after a temporary period of totally disability due to hospitalization for multiple ligations and stripping of the veins.  In March 2005, the Veteran appealed for a higher rating.

7120
Varicose veins:
Rating

With the following findings attributed to the effects of varicose veins:
 

Massive board-like edema with constant pain at rest
100

Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration
60

Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single extremity. If more than one extremity is involved, evaluate each extremity separately and combine (under §4.25), using the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.

When a claimant fails to report for an examination scheduled in conjunction a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010)

The record shows that the Veteran has been prescribed compression hosiery for his varicose veins of left lower extremity.

At the time of his July 2005 VA medical examination, the Veteran complained of left leg swelling.  He denied pain, fatigue, and aching in the leg.  Upon physical examination, the VA examiner found no cyanosis, clubbing, or edema.  There was a short stretch of varicose veins in the left medial aspect of the calf.  There was no tenderness of the vein.  There were four distinct superficial, well-healed, skin-colored scars from the earlier procedures.  These scars were barely noticeable.

The Veteran was scheduled to another VA medical examination in March 2009 but failed to report for that examination.  

Based on the evidence described above, the Veteran's varicose veins most nearly approximate the criteria for a 10 percent disability evaluation.  The Veteran complained of swelling, however no edema was found upon physical examination, therefore the edema associated with this disability is intermittent, not persistent.  As the criteria for a higher evaluation requires persistent edema, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the manifestations of the Veteran's varicose veins of left lower extremity.  38 C.F.R. § 4.7.

In addition, because the Veteran failed to report for the scheduled March 2009 VA medical examination, by operation of law (38 C.F.R. § 3.655), his claim is denied.  

The Board has also considered whether additional compensation is warranted for the scars associated with treatment for the Veteran's varicose veins.  These scars are superficial and have not been associated with limitation of motion.  Thus diagnostic code 7801 does not apply.  The total area affected is described as a short stretch, which would be a grossly inaccurate description of an area of 929 sq. cm. or more, which is the size required for a compensable evaluation under diagnostic code 7802.  There was no finding of instability or pain upon examination, thus a compensable evaluation under diagnostic code 7804 is not warranted.  Finally, there is no finding of associated limitation of function, thus a compensable evaluation under diagnostic code 7804 is not available.  As such, a separate evaluation for scars is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

As the evidence of record does not show any distinct time periods where the Veteran's varicose veins of left lower extremity exhibited symptoms that would warrant a higher evaluation, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

New and material evidence having been submitted, the claim for service connection for spine disability is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for a spine disability is denied.

Entitlement to an evaluation in excess of 10 percent for varicose veins of left lower extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


